Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 1 of 25 Page ID #:1


  1   BRIAN T. CORRIGAN, ESQ. (BAR NO. 143188)
  2
      EMAIL: BCORRIGAN@CORMORLLP.COM
      STANLEY C. MORRIS, ESQ. (BAR NO. 183620)
  3   EMAIL: SCM@CORMORLLP.COM
  4
      CORRIGAN & MORRIS LLP
      12300 WILSHIRE BOULEVARD, SUITE 210
  5   WEST LOS ANGELES, CALIFORNIA 90025
  6
      TELEPHONE: (310) 394-2800
      FACSIMILE: (310) 394-2825
  7   Attorneys for Plaintiff, GORDIAN MEDICAL, INC.
  8
                       UNITED STATES DISTRICT COURT
  9                   CENTRAL DISTRICT OF CALIFORNIA
 10                         SOUTHERN DIVISION

 11   GORDIAN MEDICAL, INC., A          Case No.:
      California corporation,           COMPLAINT FOR MONEY
 12
                                        DAMAGES AND INJUNCTIVE RELIEF
 13                    Plaintiff,
             v.                         BASED ON:
 14                                     1. MISAPPROPRIATION OF TRADE
    NICK PERCIVAL, an individual,          SECRETS UNDER FEDERAL LAW
 15 CURITEC, LLC, A Texas Limited
                                           (18 USC §1836);
 16 Liability Company, TECH LOGIC,      2. MISAPPROPRIATION OF TRADE
    LLC, A Delaware Limited Liability
 17 Company, and Does 1 through 20,        SECRETS UNDER CALIFORNIA
 18
                                           LAW (Cal. Civ. C. §§ 3426.2-3426.4);
                     Defendants.
                                        3. UNFAIR COMPETITION UNDER
 19                                        CA. BUS. & PROF. CODE §17200;
 20                                     4. INTENTIONAL INTERFERENCE
 21
                                           WITH CONTRACT RELATIONS;
                                        5. INTENTIONAL INTERFERENCE
 22                                        WITH PROSPECTIVE ECONOMIC
 23                                        ADVANTAGE;
 24
                                        6. SLANDER;
                                        7. BREACH OF CONTRACT:
 25                                        MASTER SERVICES AGREEMENT;
 26                                     8. BREACH OF CONTRACT -
 27
                                           SEVERANCE AGREEMENT
                                        JURY DEMANDED
 28

                                     COMPLAINT

                                          1
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 2 of 25 Page ID #:2


  1         Plaintiff, Gordian Medical, Inc. (“Plaintiff” or “Gordian”), for its
  2   Complaint herein against Defendants, Nick Percival (“Percival”), Curitec, LLC
  3   (“Curitec”) and Tech Logic, LLC (“Tech Logic” and collectively with Percival
  4   and Curitec, the “Defendants”), respectfully alleges:
  5                                NATURE OF ACTION
  6         1.     Gordian is a wound care products and service company.
  7         2.     Percival worked for Gordian until February 5, 2016 in various
  8   capacities, most recently as its Chief Information Officer. After leaving Gordian,
  9   Percival founded Curitec through which Percival competes directly with
 10   Gordian. Curitec, Tech Logic and Percival unlawfully disclose and use
 11   Gordian’s trade secrets, and use slanderous statements and other unlawful
 12   means, to compete unfairly against Gordian. This action seeks to enjoin Percival
 13   and the entities managed and owned by him, Curitec and Tech Logic, from
 14   unlawfully misappropriating Gordian’s trade secrets, and from using unlawful
 15   tactics, such as slander and misrepresentations of affiliations with Gordian, to
 16   compete unfairly with Gordian.
 17         3.     This action seeks consequential and compensatory damages,
 18   disgorgement of profits resulting from unjust enrichment, and attorneys’ fees
 19   and costs. Gordian also prays for an award of punitive and exemplary damages
 20   to punish and deter the malicious, willful and unlawful actions taken by the
 21   Defendants, and each of them, according to proof at trial.
 22         4.     This action also seeks from Tech Logic damages for breach of
 23   contract, including damages suffered and profits resulting from unjust
 24   enrichment gained by Tech Logic as a result of its unlawful use of Gordian’s
 25   intellectual property rights, including trade secrets and other confidential
 26   information. Plaintiff also seeks $41,800 for overdue and unpaid refund
 27

 28

                                          COMPLAINT

                                               2
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 3 of 25 Page ID #:3


  1   deposits, plus interest thereon, which Tech Logic has failed and refused to
  2   return, despite agreeing that the amount is owed.
  3
                                       THE PARTIES
  4
            5.     Plaintiff, Gordian Medical, Inc., is a Nevada corporation, with its
  5
      principal offices located at 17595 Cartwright Road, Irvine, California 92614,
  6
      doing business throughout the United States.
  7
            6.     Plaintiff is informed and believes, and based thereon alleges that
  8
      Defendant, Nick Percival, is a resident of California, whose principal office is
  9
      located at 15221 Barranca Parkway, Irvine, California 92618.
 10
            7.     Plaintiff is informed and believes, and based thereon alleges that
 11
      Defendant, Tech Logic, LLC, is a Delaware limited liability company, doing
 12
      business in California and the United States.
 13
            8.     Plaintiff is informed and believes, and based thereon alleges that
 14
      Defendant, Curitec, LLC, is a Texas limited liability company, doing business in
 15
      California and the United States.
 16
            9.     Plaintiff is informed and believes, and based thereon alleges, that at
 17
      all times mentioned herein, Defendants Does 1 through 20, inclusive, are
 18
      persons whose identities are unknown to the Plaintiff at this time and therefore
 19
      Plaintiff sues Does 1 through 20, inclusive pursuant to California Code of Civil
 20
      Procedure §474. Plaintiff will amend this Complaint to state the true names of
 21

 22   these Doe Defendants once Plaintiff discovers such information.

 23         10.    Plaintiff is informed and believes that each of Does 1 through 10,

 24   inclusive, is legally responsible in some manner for the occurrences and
 25   damages herein alleged, and the Plaintiff’s damages as herein alleged were
 26   directly, proximately, and substantially caused by said Defendants, and each of
 27   them. Wherever it is alleged herein that any act that was done or committed by
 28

                                          COMPLAINT

                                               3
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 4 of 25 Page ID #:4


  1   a named Defendant, Plaintiff intends thereby to allege and does allege, that the
  2   same act was also done and committed by each and every Defendant named as a
  3   Doe, both separately and in concert with a named Defendant. Plaintiff will
  4   amend this Complaint to state the true names of Does 1 through 10, inclusive
  5
      once Plaintiff discovers this information.
  6
            11.    Plaintiff is informed and believes, and thereon alleges, that at all
  7
      times herein mentioned, Defendants Does 11 through 20, inclusive, and each of
  8
      them, were the agents, servants, co-conspirators, partners, representatives, or
  9
      employees of each of the other Defendants, and were acting at all times
 10
      individually or within the course and scope of such capacity and authority, and
 11
      with the advance knowledge, consent, permission, acquiescence and express or
 12
      implied ratification of the remaining Defendants.
 13

 14
                                  JURISDICTION AND VENUE

 15
            12.    This Court has jurisdiction over this action pursuant to 28 U.S.C.

 16
      §1331 in that the action arises under the laws of the United States – specifically,

 17
      18 U.S.C. §1836 (note express jurisdiction provision at subsection (c)).

 18
            13.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(1)

 19
      and (2), in that it is a judicial district in which the contracts at issue were formed

 20
      and, in substantial part, performed and breached, in which Defendant, Nick

 21
      Percival, was employed and worked for Gordian, in which the offices of Tech

 22
      Logic are located, and in which a substantial part of the events or omissions

 23
      giving rise to the claims occurred and caused damages.

 24
                                COMMON ALLEGATIONS

 25
            14.    Gordian is a wound care products and service company. Its
      business derives a substantial portion of its revenue as a product of its long
 26
      developed relationships with medical care facilities, often elderly care facilities,
 27
      in which Gordian supplies wound treatments, including bandaging, application
 28

                                          COMPLAINT

                                                4
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 5 of 25 Page ID #:5


  1   and training services (each a “Gordian Facility”; collectively the “Gordian
  2   Facilities”). Gordian has developed materials to support its on-site training for
  3   nurses and other medical care service providers on how to apply its products to
  4   treat wounds, such as chronic ulcers on patients suffering from diabetes. The
  5   identity, contact information, location, monthly and quarterly revenue, and last
  6   date of Gordian’s visit to, each Gordian Facility all constitute valuable trade

  7
      secrets. Defendants have access to such confidential trade secrets as a result of
      Nick Percival’s and Tech Logic’s former business relationship with Gordian and
  8
      their ongoing unlawful exploitation of technology to steal such trade secrets.
  9
            15.    Nick Percival was employed by Gordian for more than six years as
 10
      Gordian’s Chief Information Officer (“CIO”), until the end of his employment
 11
      on February 5, 2016. As a result of his employment, Mr. Percival was entrusted
 12
      with trade secrets pertaining to the business operations of Gordian, including the
 13
      location and contact person for wound care services at all Gordian Facilities and
 14
      the identities and contact information of the wound care customers at such
 15
      Gordian Facilities.
 16         16.    At the end of his employment, Percival and Gordian entered into
 17   two agreements on December 8, 2015, titled: (1) Employment Transition
 18   Agreement, a true and correct copy of which is attached at Exhibit 1; and (2)
 19   Separation and General Release Agreement, a true and correct copy of which is
 20   attached at Exhibit 2.
 21         17.    In addition, Percival, as Managing Member and owner of Tech
 22   Logic, LLC, was granted access to trade secret information pertaining to
 23   Gordian Facilities and Gordian customers, whose contact information was
 24   included in the tablets provided to Gordian by Tech Logic, LLC. The parties
 25   expressly agreed that such confidential information of Gordian was provided to
 26   Tech Logic exclusively for the benefit of Gordian and would be used only as
 27   necessary to provide Tech Logic’s services to Gordian, pursuant to the terms of
 28

                                         COMPLAINT

                                               5
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 6 of 25 Page ID #:6


  1   the parties’ Master Services Agreement dated May 1, 2016. A true and correct
  2   copy of that Master Services Agreement is attached hereto at Exhibit 3.
  3         18.    Percival, after leaving Gordian, founded Curitec to compete
  4   directly with Gordian. Thereafter, and continuing at the time of the filing of this
  5   Complaint, Percival and Curitec have unlawfully used Gordian trade secrets ,
  6   have defamed Gordian, and have falsely claimed to be affiliated with Gordian in
  7   order to gain access to and unlawfully compete for such customers against
  8   Gordian.
  9         19.    Percival breached his written contract at Exhibit 2 when he
 10   unlawfully used Gordian’s trade secrets and confidential information to compete
 11   directly with Gordian, among other things.
 12         20.    Under the Master Services Agreement at Exhibit 3, Tech Logic
 13   provided certain tablet devices to Gordian Facilities in which Gordian’s
 14   customers reside. These Tech Logic tablets were used at Gordian Facilities for a
 15   variety of purposes, including to provide communication capabilities between
 16   facility employees and Gordian employees and for facility employees to view
 17   Gordian proprietary educational materials. Additionally, Tech Logic maintained
 18   a Gordian customer list on behalf of Gordian that is contractually limited in use
 19   to providing tablets to Gordian Facilities. Tech Logic breached its Master
 20   Services Agreement by, among other things, providing Curitec access to
 21   Gordian confidential trade secrets, including contact information of Gordian
 22   Facilities’ personnel and customers.
 23         21.    Gordian deposited $250 or $200 per device, subject to refund upon
 24   returning the device. Gordian tendered all available devices, and demanded
 25   refunds of the deposits. Tech Logic failed to refund all deposits made, and has
 26   owed and refused to pay Gordian $41,800 of such deposits. See Article II of
 27   Exhibit B to Master Services Agreement at Exhibit 3. In addition, Tech Logic
 28

                                         COMPLAINT

                                               6
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 7 of 25 Page ID #:7


  1   aided and abetted Curitec and Percival by allowing them to use the data on such
  2   returned devices to solicit customers at facilities using such tablets, in breach of
  3   the Master Services Agreement.
  4         22.    Plaintiff is informed and believes, and based thereon alleges that
  5   Percival and Curitec, through Curitec’s agents and representatives, in or around
  6   early March 2019 and continuing to this day, falsely represented to personnel at
  7   Gordian Facilities and Gordian customers at Gordian Facilities that: (1) Gordian
  8   was under investigation by law enforcement agencies; and (2) that such
  9   representatives and personnel were affiliated with Gordian. These unlawful
 10   tactics were employed maliciously to gain access to Gordian Facility contacts
 11   and Gordian customers and to compete unfairly for the same Gordian Facilities
 12   and Gordian customers.
 13         23.    On March 18, 2019, shortly after learning that Curitec agents or
 14   employees, including Melanie Temple, falsely misrepresented to Gordian
 15   customers that Gordian was under investigation by federal authorities, Gordian
 16   sent a cease and desist letter to Curitec’s Vice President, Michael Shea (a former
 17   employee of Gordian.)
 18         24.    On March 26, 2019, Curitec responded to that demand stating that
 19   it would instruct and enforce for all of its agents and/or employees that they will
 20   cease and desist from making false statements related to Gordian Medical, Inc.,
 21   including making false statements about Gordian being under investigation by
 22   federal authorities.
 23         25.    On or around May 6, 2019, at the HomeCare Hospice in New
 24   Albany, Mississippi, a long-time Gordian Facility, Curitec personnel falsely
 25   represented to facility staff that the Curitec personnel were affiliated with
 26   Gordian (doing business as American Medical Technologies “AMT”) and
 27   wanted to "check on how the facility's wounds are being serviced." In case there
 28

                                          COMPLAINT

                                                7
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 8 of 25 Page ID #:8


  1   was any doubt about who employed them, when the Curitec personnel left the
  2   facility, they left their business card with the facility. A true and correct copy of
  3   the Curitec card left at the Gordian Facility is attached hereto at Exhibit 4.
  4         26.    On May 13, 2019, Gordian sent a second letter to Mr. Shea, as Vice
  5   President of Curitec, demanding that Curitec cease and desist Curitec's practice
  6   of making such remarks to in order to compete against Gordian, warning that it
  7   would not tolerate such violations of California’s unfair competition law, and
  8   intentional interference with Gordian’s contracts and prospective economic
  9   advantage. Curitec did not respond to such demand.
 10         27.    On September 6, 2019, Gordian sent a letter to Percival, as Chief
 11   Executive Officer of Tech Logic, LLC, a true and correct copy of which is
 12   attached hereto at Exhibit 5, requesting compliance with the May 1, 2016
 13   Master Services Agreement between Gordian and Tech Logic, specifically
 14   demanding that:
 15                  1. Under section 6.2, all Client Data remains the sole and
 16                     exclusive property of Gordian. TechLogic may use such data
 17                     only “for purposes of carrying out its duties hereunder during
 18                     the Term ... and not for the benefit of any third party.”
 19                  2. Under section 7.1, TechLogic must keep confidential all
 20                     Confidential Information of Gordian both “during and after the
 21                     termination or expiration of this Agreement.”
 22                  3. Under section 7.5, upon written request from a party, the other
 23                     party must, within five days, certify “that it no longer has in its
 24                     possession or under its control any Confidential Information in
 25                     any form whatsoever, or any copy thereof.”
 26                  4. Under section 10.4, upon termination of the Agreement,
 27                     TechLogic shall provide Gordian “one (1) electronic copy and
 28

                                          COMPLAINT

                                                8
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 9 of 25 Page ID #:9


  1                       one (1) printed copy of the order database and all associated
  2                       supporting Client Data files.”
  3                  Additionally, TechLogic owes Gordian $41,800 in deposits for the
  4               return of tablets as follows: 161 tablets picked up on August 8, 2019,
  5               and 48 tablets readied for pickup August 26, 2019 as agreed per Maria
  6               Fernandez but not yet picked up.
  7                  Accordingly, per the above, Gordian hereby requests the following:
  8                       1. Please immediately discontinue any use of Gordian’s Client
  9                          Data and Confidential Information.
 10                       2. Please provide within five days:
 11                          a. Written certification that all Confidential Information
 12                             (including, without limitation, all Client Data), has been
 13                             destroyed, no Confidential Information or copies thereof
 14                             remains in TechLogic’s possession or control, and no
 15                             Confidential Information or copies thereof has been
 16                             transferred outside of TechLogic’s possession or
 17                             control.
 18                          b. One electronic copy and one printed copy of the order
 19                             database and all associated supporting Client Data files.
 20                          c. A check payable to Gordian in the amount of $41,800,
 21                             constituting a refund of deposit monies due to Gordian.
 22   As of the date of this Complaint, Tech Logic has not responded to the foregoing
 23   demands and has not paid the refund of deposits owed.
 24         28.      Percival, Tech Logic and Does 1 through 20, inclusive, by
 25   defaming Gordian and misrepresenting an affiliation with Gordian to customers
 26   and Gordian Facilities personnel, aided and abetted Curitec to compete unfairly
 27

 28

                                           COMPLAINT

                                                9
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 10 of 25 Page ID #:10


   1   with Gordian, and intentionally interfered with Gordian’s contractual
   2   relationships and prospective economic relationships.
   3         29.    Percival, Tech Logic and Curitec violated federal law (18 U.S.C.
   4   §1836) and California state law (Ca. Civil Code §§3426.2-3426.4) by
   5   misappropriating Gordian’s trade secrets for their own unjust enrichment.
   6                            FIRST CLAIM FOR RELIEF
   7                 Misappropriation of Trade Secrets, 18 U.S.C. §1836
   8                                Against All Defendants
   9         30.    Plaintiff realleges paragraphs 1 through 29, inclusive.
  10         31.    Gordian is the owner of trade secrets, including the location,
  11   business relationships and contact information for personnel at Gordian
  12   Facilities, and the contact information of its customers at such Gordian
  13   Facilities, which trade secrets are related to the wound treatment products and
  14   services used by Gordian in interstate commerce.
  15         32.    Plaintiff is informed and believes, and based thereon alleges, that
  16   Defendants, Nick Percival, Curitec and Tech Logic and does 1 through 20,
  17   inclusive, misappropriated Gordian’s trade secrets by improper means, and/or
  18   conspired to use improper means to misappropriate Gordian’s trade secrets.
  19         33.    Plaintiff is informed and believes, and based thereon alleges, that
  20   Defendants, and each of them, has possession of Gordian’s trade secrets,
  21   materials and data reflecting such trade secret information and the profits, unjust
  22   enrichment and proceeds of such trade secrets.
  23         34.    Plaintiff is informed and believes, and based thereon alleges, that
  24   Defendants’ misappropriation of Gordian’s trade secrets was willful, malicious
  25   and purposeful, and was made in an effort to compete unfairly against Gordian
  26   for its Gordian Facilities and customers, and to harm Gordian and unjustly
  27   enrich the Defendants.
  28

                                          COMPLAINT

                                               10
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 11 of 25 Page ID #:11


   1         35.    Plaintiff is informed and believes, and based thereon alleges, that
   2   Defendants’ misappropriation of Gordian’s trade secrets actually and
   3   proximately caused Plaintiff damages.
   4         36.    Plaintiff is informed and believes, and based thereon alleges, that
   5   Defendants’ misappropriation of Gordian’s trade secrets caused Defendants, and
   6   each of them, to be unjustly enriched.
   7         37.    Plaintiff is entitled to a temporary, preliminary and permanent
   8   injunction; and an award of damages equal to the actual loss caused by the
   9   misappropriation of Gordian’s trade secrets; and damages for any unjust
  10   enrichment caused by the misappropriation of the Gordian trade secrets; or a
  11   reasonable royalty for the Defendants’ unauthorized disclosure or use of
  12   Gordian’s trade secrets. In addition, Plaintiff is entitled to an award of
  13   exemplary damages in an amount not more than two times the amount of the
  14   damages awarded. In addition, Plaintiff is entitled to an award of reasonable
  15   attorney’s fees and costs. 18 USC section 1836(b)(3).
  16                           SECOND CLAIM FOR RELIEF
  17           Misappropriation of Trade Secrets, Civ. Code §§ 3426.2-3426.4
  18                                 Against all Defendants
  19         38.    Plaintiff realleges paragraphs 1 through 29, inclusive.
  20         39.    Gordian is the owner of trade secrets, including the location,
  21   business relationships and contact information for personnel at Gordian
  22   Facilities, and the contact information of its customers at such Gordian
  23   Facilities, which trade secrets are related to the wound treatment products and
  24   services used by Gordian in interstate commerce.
  25         40.    Plaintiff is informed and believes, and based thereon alleges, that
  26   Defendants, Nick Percival, Curitec and Tech Logic and does 1 through 20,
  27

  28

                                           COMPLAINT

                                                11
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 12 of 25 Page ID #:12


   1   inclusive, misappropriated Gordian’s trade secrets by improper means, and/or
   2   conspired to use improper means to misappropriate Gordian’s trade secrets.
   3         41.    Plaintiff is informed and believes, and based thereon alleges, that
   4   Defendants, and each of them, has possession of Gordian’s trade secrets,
   5   materials and data reflecting such trade secret information and the profits, unjust
   6   enrichment and proceeds of such trade secrets.
   7         42.    Plaintiff is informed and believes, and based thereon alleges, that
   8   Defendants’ misappropriation of Gordian’s trade secrets was willful, malicious
   9   and purposeful, and was made in an effort to compete unfairly against Gordian
  10   for its Gordian Facilities and customers, and to harm Gordian and unjustly
  11   enrich the Defendants.
  12         43.    Plaintiff is informed and believes, and based thereon alleges, that
  13   Defendants’ misappropriation of Gordian’s trade secrets actually and
  14   proximately caused Plaintiff damages.
  15         44.    Plaintiff is informed and believes, and based thereon alleges, that
  16   Defendants’ misappropriation of Gordian’s trade secrets caused Defendants, and
  17   each of them, to be unjustly enriched.
  18         45.    Plaintiff is entitled to a temporary, preliminary and permanent
  19   injunction; and an award of damages equal to the actual loss caused by the
  20   misappropriation of Gordian’s trade secrets; and damages for any unjust
  21   enrichment caused by the misappropriation of the Gordian trade secrets; or a
  22   reasonable royalty for the Defendants’ unauthorized disclosure or use of
  23   Gordian’s trade secrets. In addition, Plaintiff is entitled to an award of
  24   exemplary damages in an amount not more than two times the amount of the
  25   damages awarded. In addition, Plaintiff is entitled to an award of reasonable
  26   attorney’s fees and costs. Cal. Civil Code section 3426.4.
  27

  28

                                           COMPLAINT

                                                12
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 13 of 25 Page ID #:13


   1                           THIRD CLAIM FOR RELIEF
   2        Unfair Competition Cal. Business and Professions Code section 17200
   3                                 Against All Defendants
   4         46.    Plaintiff realleges paragraphs 1 through 29, inclusive.
   5         47.    Defendants’ actions, as alleged above, constitute unfair competition
   6   in violation of California Business and Professions Code section 17200.
   7         48.    Defendants, and each of them, took actions to unfairly compete
   8   with Gordian, as alleged herein, that constitute unlawful, unfair, fraudulent,
   9   deceptive, untrue or misleading actions and advertising.
  10         49.    Plaintiff is entitled to restitution and disgorgement of all moneys
  11   wrongfully obtained by Defendants as a result of their unfair competition and a
  12   temporary, preliminary and permanent injunction against the Defendants, and
  13   each of them, from engaging in unfair competition, including the appointment of
  14   a receiver, as may be necessary to prevent the use or employment by such
  15   Defendants of any practice which constitutes unfair competition.
  16                          FOURTH CLAIM FOR RELIEF
  17                Intentional Interference with Contractual Relationship
  18                                 Against All Defendants
  19         50.    Plaintiff realleges paragraphs 1 through 29, inclusive.
  20         51.    Plaintiff has an existing contract with each of the Gordian Facilities.
  21         52.    Plaintiff is informed and believes that Defendants, and each of
  22   them, had knowledge of such contracts.
  23         53.    The actions of Defendant, as alleged herein, constitute wrongful
  24   conduct, separate from the interference itself, that falls outside the boundaries of
  25   fair competition.
  26         54.    Plaintiff is informed and believes, and based thereon alleges, that
  27   Defendants, in taking the actions alleged above, intended to induce a breach or
  28

                                           COMPLAINT

                                                13
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 14 of 25 Page ID #:14


   1   disruption of such contractual relationship; and did in fact actually cause the
   2   breach or disruption of such contractual relationships when each such
   3   Defendant, among other things, unlawfully used Gordian’s trade secrets to
   4   access Gordian Facilities and Gordian customers, falsely misrepresented that
   5   they were affiliated with Gordian to enhance such access; and disparaged
   6   Gordian to such persons with whom Gordian has contracts and prospective
   7   economic advantages, including falsely misrepresenting that Gordian was under
   8   investigation by law enforcement agencies.
   9         55.    Plaintiff is informed and believes that Defendants’ actions actually
  10   and proximately caused Plaintiff damages, including lost profits on such
  11   contracts in an amount to be determined at trial.
  12         56.    Plaintiff is informed and believes, and based thereon alleges that
  13   Defendants, and each of them, acted intentionally, willfully, maliciously, and
  14   with the intent to injuriously interfere with Plaintiff’s existing contractual and
  15   business relationships.
  16         57.    Plaintiff is entitled and seeks to recover from Defendants, and each
  17   of them, compensatory and consequential damages, as well as punitive and
  18   exemplary damages according to proof at trial.
  19         58.    Plaintiff also seeks a temporary, preliminary and permanent
  20   injunction preventing Defendants, and each of them, from continuing such
  21   wrongful actions.
  22                             FIFTH CLAIM FOR RELIEF
  23            Intentional Interference with Prospective Economic Advantage
  24                                 Against All Defendants
  25         59.    Plaintiff realleges paragraphs 1 through 29, inclusive.
  26         60.    Plaintiff has an existing business relationship or a prospective
  27   business relationship with the Gordian Facilities, its existing and prospective
  28

                                           COMPLAINT

                                                14
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 15 of 25 Page ID #:15


   1   customers who are patients in the Gordian Facilities now, in the past and in the
   2   future.
   3         61.    Plaintiff’s existing business relationships and prospective business
   4   relationships with the Gordian Facilities, its existing and prospective customers
   5   who are patients in the Gordian Facilities now, in the past and in the future are
   6   currently providing economic benefit and/or there exists a probability of future
   7   economic benefit arising from such business relationship.
   8         62.    The actions of Defendant, as alleged herein, constitute wrongful
   9   conduct, separate from the interference itself, that falls outside the boundaries of
  10   fair competition.
  11         63.    Plaintiff is informed and believes, and based thereon alleges, that
  12   Defendants, in taking the actions alleged above, knew that Gordian had such
  13   business relationships and prospective business relationships, and intended to
  14   interfere with Gordian’s existing contractual and business relationships and
  15   prospective business advantage, when each such Defendant, among other things,
  16   unlawfully used Gordian’s trade secrets to access Gordian Facilities and Gordian
  17   customers, falsely misrepresented that they were affiliated with Gordian to
  18   enhance such access; and disparaged Gordian to such persons with whom
  19   Gordian has contracts and prospective economic advantages, including falsely
  20   misrepresenting that Gordian was under investigation by law enforcement
  21   agencies.
  22         64.    Plaintiff is informed and believes, and based thereon alleges that
  23   Defendants, and each of them, intentionally, willfully, maliciously, actually and
  24   injuriously interfered with Plaintiff’s existing contractual and business
  25   relationships and with Plaintiff’s prospective economic relationship with such
  26   persons.
  27

  28

                                           COMPLAINT

                                                15
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 16 of 25 Page ID #:16


   1         65.    Plaintiff is informed and believes, and based thereon alleges, that
   2   Defendants’ actions, as alleged herein, actually and proximately caused Plaintiff
   3   to lose contracts and prospective economic advantages with such persons, which
   4   in turn caused money damages.
   5         66.    Plaintiff is entitled and seeks to recover from Defendants, and each
   6   of them, compensatory and consequential damages, as well as punitive and
   7   exemplary damages according to proof at trial.
   8         67.    Plaintiff also seeks a temporary, preliminary and permanent
   9   injunction preventing Defendants, and each of them, from continuing such
  10   wrongful actions.
  11                           SIXTH CLAIM FOR RELIEF
  12                                        Slander
  13                          Against Percival and Curitec, LLC
  14         68.    Plaintiff realleges paragraphs 1 through 29, inclusive.
  15         69.    Plaintiff is informed and believes, and based thereon alleges, that
  16   on or around March 11, 2019, Melanie Temple, and other representatives of
  17   Curitec, LLC, knowing such statements were false, were instructed by Nick
  18   Percival and Curitec to, and did, orally misrepresent to staff members of a
  19   Gordian Facility and to existing and prospective customers of Gordian at that
  20   facility, that Gordian is under investigation by federal authorities. Gordian was
  21   not under investigation by federal authorities at that time or at any time. Such
  22   statements were not privileged.
  23         70.    Such misrepresentation imputes to staff of Gordian’s Facilities and
  24   Gordian’s customers that Gordian has or is being investigated for having
  25   committed a crime and tends to directly injure Gordian’s business and
  26   professional reputation, and causes, by natural consequence, actual damage.
  27         71.    Plaintiff is informed and believes and based thereon alleges that
  28

                                          COMPLAINT

                                               16
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 17 of 25 Page ID #:17


   1   Defendants’ wrongful actions, by natural consequence, actually and proximately
   2   caused Plaintiff damages. Plaintiff’s damages include lost profits from business
   3   contracts and prospective business opportunities lost, and other damages to
   4   Plaintiff’s property, business, trade, profession or occupation, including money
   5   expended as a result of the alleged libel.
   6                             SEVENTH CLAIM FOR RELIEF
   7                       Breach of Contract – Master Services Agreement
   8                             Against Defendant, Tech Logic, LLC
   9           72.      Plaintiff realleges paragraphs 1 through 29, inclusive.
  10           73.      Plaintiff (referred to therein as “Client”) and Tech Logic (referred
  11   to therein as “Company”) entered into a Master Services Agreement dated May
  12   1, 2016, a true and correct copy of which is attached hereto at Exhibit 3.
  13           74.      Plaintiff performed all of its obligations under the Master Services
  14   Agreement, except those that were excused by Tech Logic’s actions or breach.
  15           75.      The Master Services Agreement includes an implied covenant of
  16   good faith and fair dealing. Plaintiff is informed and believes and based thereon
  17   alleges that Tech Logic breached such covenant of good faith and fair dealing
  18   when Tech Logic allowed Nick Percival and Curitec to access Client Data,
  19   including Gordian Facilities’ and customers’ contact information and order
  20   history, knowing that Curitec would use such information unlawfully to compete
  21   with Gordian.
  22           76.      Paragraph 6.2 of the Master Services Agreement states, in relevant
  23   part:
  24                 Client Data and Client Applications. Client retains all right,
  25                 title and interest in and to the Client Data and Client
  26                 Applications. Client grants Company a limited, revocable (in
  27                 accordance with Article 10 below), nonexclusive license to use
  28

                                              COMPLAINT

                                                   17
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 18 of 25 Page ID #:18


   1             and copy the Client Data and Client Application(s) for
   2             purposes of carrying out its duties hereunder during the
   3             Term and solely to the extent that Company requires access
   4             to such Client Data and Client Application(s) to provide the
   5             Services as contemplated by this Agreement during the
   6             Term. Client further grants Company a perpetual and
   7             irrevocable license to use Client Data in de-identified form
   8             solely for statistical and development purposes and not for
   9             the benefit of any third party. Client shall have the right, at
  10             any time during the Term or after expiration thereof, upon 3
  11             business days’ notice, to inspect such de-identified Client Data
  12             to confirm that such Client Data in fact is de-identified within
  13             the meaning of the Health Insurance Portability and
  14             Accountability Act (“HIPAA”). If such inspection reveals that
  15             any Client Data is not so de-identified, Company shall promptly
  16             take such steps as required to de-identify such data. Company
  17             shall indemnify and hold harmless Client from and against any
  18             claims, losses and/or expenses related to Company’s violation
  19             of HIPAA in connection with such use of Client’s data.
  20             Emphasis added.
  21   Plaintiff is informed and believes and based thereon alleges that Tech Logic
  22   breached section 6.2 of the Master Services Agreement by, among other things,
  23   knowing that Curitec was a direct competitor of Gordian, providing access to
  24   Curitec, all of Gordian’s Data on the tablets, including materials to support its
  25   on-site training for nurses and other medical care service providers on how to
  26   apply its products to treat wounds, such as chronic ulcers on patients suffering
  27

  28

                                          COMPLAINT

                                               18
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 19 of 25 Page ID #:19


   1   from diabetes, the identity, contact information, location, monthly and quarterly
   2   revenue, and last date of Gordian’s visit to, each Gordian Facility.
   3         77.      Paragraph 7.1 of the Master Services Agreement provides that
   4               Commencing on the Effective Date and continuing during and
   5               after the termination or expiration of this Agreement, neither
   6               party shall disclose to any third party, and each party shall keep
   7               strictly confidential, all Confidential Information of the other,
   8               protecting the confidentiality thereof with at least the same
   9               level of efforts that it employs to protect the confidentiality of
  10               its own proprietary and confidential information of like
  11               importance to it and in any event, by reasonable means. Each
  12               party may, however, disclose the Confidential Information of
  13               the other to those of such party’s Personnel (as defined below)
  14               engaged in a use permitted by this Agreement and with a need
  15               to know, provided that such Personnel: (i) are directed to treat
  16               such Confidential Information confidentially and not to use
  17               such Confidential Information other than as permitted by
  18               hereby and (ii) are subject to a legal duty to maintain the
  19               confidentiality thereof. Neither party shall use the Confidential
  20               Information of the other party except solely as necessary in and
  21               during the performance of this Agreement, or as expressly
  22               licensed hereunder. Each party shall be responsible for any
  23               improper use or disclosure of any Confidential Information of
  24               the other by such party’s officers, partners, principals,
  25               employees, agents or independent contractors (including
  26               individuals who hereafter become former partners, principals,
  27

  28

                                             COMPLAINT

                                                  19
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 20 of 25 Page ID #:20


   1               employee, agents or independent contractors) (collectively
   2               “Personnel”).
   3   Plaintiff is informed and believes that Tech Logic breached paragraph 7.1 by
   4   disclosing to Curitec and allowing Curitec, a known competitor of Gordian, to
   5   use confidential information shared with it by Gordian, including trade secrets
   6   pertaining to the contact information of the Gordian Facilities and the Gordian
   7   customers at such facilities.
   8         78.      The Master Services Agreement provides, at section 7.4: “Each
   9   party acknowledges that any breach of any provision of this Section by either
  10   party, or its Personnel, will cause immediate and irreparable injury to the non-
  11   breaching party, and in the event of such breach, the injured party shall be
  12   entitled to seek injunctive relief in addition to any and all other remedies
  13   available at law or in equity.” Emphasis added.
  14         79.      Paragraph 7.5 of the Master Services Agreement provides that Tech
  15   Logic was required, with respect to Gordian’s Confidential Information, “to
  16   promptly return or destroy, at the other party’s option, the other party’s
  17   Confidential Information, and any notes, reports or other information
  18   incorporating or derived from such Confidential Information, and all copies
  19   thereof, within five (5) days of the other party’s written request, and shall certify
  20   to the other party that it no longer has in its possession or under its control any
  21   Confidential Information in any form whatsoever, or any copy thereof.”
  22   Defendants failed and refused to do so within five (5) days of Gordian’s request,
  23   by letter dated September 9, 2019.
  24   Tech Logic’s breaches, as alleged above, actually and proximately caused
  25   Plaintiff’s damages.
  26         80.      Plaintiff is entitled to and hereby prays for an award of
  27   consequential damages; for temporary, preliminary and permanent injunctive
  28

                                            COMPLAINT

                                                 20
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 21 of 25 Page ID #:21


   1   relief prohibiting such wrongful acts in the future; and for an award of
   2   reasonable attorneys’ fees and costs prescribed under Section 12.14 of the
   3   Master Services Agreement.
   4                          EIGHTH CLAIM FOR RELIEF
   5          Breach of Contract – Separation and General Release Agreement
   6                                   Against Nick Percival
   7         81.    Plaintiff realleges paragraphs 1 through 29, inclusive.
   8         82.    Plaintiff and Nick Percival entered into a Separation and General
   9   Release Agreement dated December 8, 2015, a true and correct copy of which is
  10   attached hereto at Exhibit 2.
  11         83.    Plaintiff performed all of its obligations under the Separation and
  12   General Release Agreement, except those that were excused by Percival’s
  13   actions or breach.
  14         84.    The Separation and General Release Agreement includes an
  15   implied covenant of good faith and fair dealing. Plaintiff is informed and
  16   believes and based thereon alleges that Percival breached such covenant of good
  17   faith and fair dealing when Percival allowed Curitec to access Client Data,
  18   including Gordian Facilities’ and customers’ contact information and order
  19   history, knowing that Curitec would use such information unlawfully to compete
  20   with Gordian.
  21         85.    Plaintiff is also informed and believes that Nick Percival violated
  22   the no disparaging conduct provision of the Separation and General Release
  23   Agreement included at paragraph 13 by, among other things, directing Curitec's
  24   agent or employee, Melanie Temple, on or around March 11, 2019, to tell
  25   Gordian's confidential business contacts at Gordian Facilities and to tell Gordian
  26   customers that Gordian was under investigation by federal authorities, when
  27   such statements Percival knew to be false.
  28

                                           COMPLAINT

                                                21
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 22 of 25 Page ID #:22


   1         86.    Plaintiff is also informed and believes that Nick Percival violated
   2   the confidentiality provision at paragraph 14 of the Separation and General
   3   Release Agreement when Plaintiff disclosed to Curitec and directed and
   4   controlled Curitec to use Confidential Information and trade secrets, as broadly
   5   defined in that paragraph, to include “information about Employer’s …
   6   customers, customer lists, Employer sales materials, pricing information,
   7   business and marketing strategies….”
   8         87.    Plaintiff is informed and believes and based thereon alleges that
   9   Nick Percival’s breaches actually and proximately caused Plaintiff money
  10   damages, according to proof at trial.
  11         88.    Plaintiff is entitled to and hereby prays for an award of
  12   consequential damages; and for temporary, preliminary and permanent
  13   injunctive relief prohibiting such wrongful acts in the future.
  14         Wherefore, Plaintiff, Gordian Medical, Inc., demands judgment, as
  15   follows:
  16                  i)     on the first claim for relief for a temporary, preliminary
  17                         and permanent injunction; and an award of damages equal
  18                         to the actual loss caused by the misappropriation of
  19                         Gordian’s trade secrets; and damages for any unjust
  20                         enrichment caused by the misappropriation of the Gordian
  21                         trade secrets; or a reasonable royalty for the Defendants’
  22                         unauthorized disclosure or use of Gordian’s trade secrets.
  23                         In addition, Plaintiff is entitled to an award of exemplary
  24                         damages in an amount not more than 2 times the amount of
  25                         the damages awarded. In addition, Plaintiff is entitled to an
  26                         award of reasonable attorney’s fees and costs. 18 USC
  27                         section 1836(b)(3).
  28

                                          COMPLAINT

                                               22
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 23 of 25 Page ID #:23


   1                       on the second claim for relief, Plaintiff is entitled to a
   2                       temporary, preliminary and permanent injunction; and an
   3                       award of damages equal to the actual loss caused by the
   4                       misappropriation of Gordian’s trade secrets; and damages
   5                       for any unjust enrichment caused by the misappropriation
   6                       of the Gordian trade secrets; or a reasonable royalty for the
   7                       Defendants’ unauthorized disclosure or use of Gordian’s
   8                       trade secrets. In addition, Plaintiff is entitled to an award of
   9                       exemplary damages in an amount not more than 2 times
  10                       the amount of the damages awarded. In addition, Plaintiff
  11                       is entitled to an award of reasonable attorney’s fees and
  12                       costs. Cal. Civil Code section 3426.4;.
  13                ii)    on the third claim for relief, Plaintiff is entitled to
  14                       restitution and disgorgement of all moneys wrongfully
  15                       obtained by Defendants as a result of their unfair
  16                       competition and a temporary, preliminary and permanent
  17                       injunction against the Defendants, and each of them, from
  18                       engaging in unfair competition, including the appointment
  19                       of a receiver, as may be necessary to prevent the use or
  20                       employment by such Defendants of any practice which
  21                       constitutes unfair competition.
  22                iii)   on the fourth claim for relief, Plaintiff is entitled and seeks
  23                       to recover from Defendants, and each of them,
  24                       compensatory and consequential damages, as well as
  25                       punitive and exemplary damages according to proof at
  26                       trial. Plaintiff also seeks a temporary, preliminary and
  27

  28

                                         COMPLAINT

                                               23
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 24 of 25 Page ID #:24


   1                       permanent injunction preventing Defendants, and each of
   2                       them, from continuing such wrongful actions.
   3                iv)    on the fifth claim for relief, Plaintiff is entitled and seeks to
   4                       recover from Defendants, and each of them, compensatory
   5                       and consequential damages, as well as punitive and
   6                       exemplary damages according to proof at trial. Plaintiff
   7                       also seeks a temporary, preliminary and permanent
   8                       injunction preventing Defendants, and each of them, from
   9                       continuing such wrongful actions.
  10                v)     on the sixth claim for relief, Plaintiff is entitled and seeks
  11                       to recover from Defendants, and each of them,
  12                       compensatory and consequential damages, as well as
  13                       punitive and exemplary damages according to proof at
  14                       trial.
  15                vi)    on the seventh claim for relief, Plaintiff is entitled to and
  16                       hereby prays for an award of consequential damages; for
  17                       temporary, preliminary and permanent injunctive relief
  18                       prohibiting such wrongful acts in the future; and for an
  19                       award of reasonable attorneys’ fees and costs prescribed
  20                       under Section 12.14 of the Master Services Agreement.
  21                vii)   on the eighth claim for relief, Plaintiff is entitled to and
  22                       hereby prays for an award of consequential damages; and
  23                       for temporary, preliminary and permanent injunctive relief
  24                       prohibiting such wrongful acts in the future. Plaintiff also
  25                       seeks a temporary, preliminary and permanent injunction
  26                       preventing Defendants, and each of them, from continuing
  27                       such wrongful actions.
  28

                                         COMPLAINT

                                              24
Case 8:19-cv-02244-JVS-ADS Document 1 Filed 11/18/19 Page 25 of 25 Page ID #:25


   1                 viii) on all claims for relief, granting such other and further
   2                        relief as the Court deems just.
   3

   4
       Dated: November 15, 2019                 CORRIGAN & MORRIS, LLP

   5                                            By: /S/ Brian T. Corrigan_______
   6
                                                Brian T. Corrigan
                                               Attorneys for Plaintiff
   7

   8
                               DEMAND FOR JURY TRIAL
   9
             Plaintiff demands a jury trial.
  10
       Dated: November 15, 2019                 CORRIGAN & MORRIS, LLP
  11

  12
                                                By: /S/ Brian T. Corrigan_______
                                                Brian T. Corrigan
  13                                           Attorneys for Plaintiff
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                          COMPLAINT

                                                25
